Citation Nr: 1440395	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1971 to April 1975, and from April 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Travel Board hearing, as marked on his VA Form 9 (substantive appeal).  The Board finds no evidence that this request has been withdrawn or that the hearing has been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



